DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Meitl et al. (US PG Pub 2017/0047306) in view of Bower et al. (US PG Pub 2016/0020131).
For claims 1 and 25:  Meitl et al. teaches a micro-transfer structure (see Figs. 1, 14 and 15), comprising: a stamp 10 comprising a rigid support 12, an elastomeric bulk layer 14 disposed on the rigid support 12, and elastomeric posts (see Fig. 15, projections from element 14 contacting element 20) disposed on the bulk layer 14; and components 20 adhered to the posts, wherein each of the components 20 is adhered to two or more of the posts (see Figs. 13-15, the components 20 are adhered to one or more of the projections from the bulk layer 14 being the posts).  While the language of Meitl et al. regards element 14 as the post, the projections from element 14 as seen in Figs. 13-15 are also clearly posts as they are blocky projections.  Meitl et al. does explicitly teach that components are adhered to some but not all posts nor does it teach that the rigid support is less flexible than the bulk layer.  However, numerous elements 14 comprising numerous posts are disclosed (see Figs. 1 and 15).  Omission of a component 20 from one or more of the posts on a respective element 14 would be within the ability of one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Meitl et al. to omit a component 20 from one of the elements 14 for the purpose of not transferring a component to a final substrate in that position.  Meitl et al. does not teach that the rigid support is less flexible than the bulk layer.  However, Bower et al. teaches provision of a rigid support 2208 atop which a bulk layer and posts 2206, 1202 is provided (see Fig. 22) wherein the rigid support is less flexible than the bulk layer (see Fig. 22, glass versus PDMS).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the rigid support of glass and the bulk layer of PDMS as taught by Bower et al. for the purpose having a stamp structure that is stable but can accommodate many types of substrates.
For claim 2:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches that wherein each post has (i) a substantially planar distal end, (ii) a contiguous distal end, or (iii) both (i) and (ii) (see Fig. 14, taking each of the projections as a respective post, the projections directly contacting the surfaces 23 have end surfaces 30A, 30B which are contiguous and planar (see Fig. 14).
For claim 3:  Meitl et al. teaches the micro-transfer structure of claim 1, where one or more pedestals 14, wherein two or more posts are disposed on each of the one or more pedestals (see Figs. 13-15, projections from pedestal 14) and Bower et al. teaches providing a single continuous layer 2206 on the rigid support 2208.
For claim 4: The combination of Meitl et al. and Bower et al. teaches the structure of claim 3, wherein the pedestals are at least as flexible as the common layer (see Fig. 22 of Bower et al., the material of the common layer is PDMS, same as the pedestal 14, see paragraph 187, and the thinner portion of the same material would be at least as flexible).
For claim 5:  The combination of Meitl et al. and Bower et al. teaches the structure of and Bower et al. teaches providing the rigid support as a glass substrate and the bulk layer as a PDMS material (see Fig. 22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Meitl et al. to provide the glass support and the PDMS stamp and posts as taught by Bower et al. for the purpose of holding the stamp in a predictable position while allowing adhesion to the components.  The glass support and PDMS bulk material results in the bulk layer being more flexible than the rigid support.
For claim 6:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches that the components are disposed on the source substrate (see Fig. 16, source wafer provided with printable devices, paragraph 185, when the stamp and the devices are contacted at step 120, the components are provided on the stamp but also on the source wafer).
For claim 7:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches that the components are disposed on the target substrate (see paragraph 185, Fig. 16, when the device is contact against the destination substrate at step 150, the components 20 are disposed on the target substrate and the micro-transfer structure).
For claim 8:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches a motion platform, wherein the rigid support is in contact with and controlled by the motion platform (see paragraph 4, motion controlled print head).
For claim 9:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches that each of the components is adhered to at least six of the posts (see paragraph 164, nine portions taught in at least some instances, see Fig. 11).
For claim 10:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches that the posts are arranged in rows and columns, each of the components has an edge, and the edge is aligned with a row of the rows or a column of the columns (see Fig. 15, the component 20 is aligned with the rows and columns of the posts).
For claim 18:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches that each post of the posts has a distal end with a post area, each component has a component area, and the post area is less than one half of the component area (see Fig. 15, each of the projections being the posts has an area less than half the component area 23, and all together the projections area is also less than the half the area 23 as seen in Fig. 15).
For claim 19:  The combination of Meitl et al. and Bower et al. teaches the structure of claim 1 and Bower et al. teaches providing a single continuous layer 2206 on the rigid support 2208.  Provided with this single continuous layer 2206 which includes element 14 in Meitl et al., the posts extend directly from this layer.

For claim 20:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches that the posts are substantially identical and are disposed in a regular array on the bulk layer (see Figs. 1 and 15, providing the structure for each element 14 seen in Fig. 15 to the Fig. 1 results in an array of identical posts since it is an array atop an array).
For claim 21:  The combination of Meitl et al. and Bower et al. teaches the micro-transfer structure of claim 1 and Meitl teaches that each of the posts has a contact surface disposed in a common plane (see Figs. 1 and 15, the provided projections being the posts atop the element 14 would all be on the same plane since each element 14 is seen to be on the same plane in Fig. 1 and each of the contacts to the surface 20 is on the same plane in Fig. 15).
For claim 22:  Meitl et al. teaches a method of making a micro-transfer printed structure, comprising: providing a source wafer with components disposed in, on, or over the source (see Fig. 16, step 100, 110), providing a stamp 10 comprising a rigid support 12, an elastomeric bulk layer 14 disposed on the rigid support, and posts disposed on the bulk layer (see Fig. 15, projections atop layer 14, generally address in rejection of claim 1 above); contacting the posts to the components 20 thereby adhering the posts to the components 20, wherein two or more of the posts are adhered to each of the components (see Fig. 15); and removing the stamp with the components adhered from the source substrate (see Fig. 16, step 140).  While the language of Meitl et al. regards element 14 as the post, the projections from element 14 as seen in Figs. 13-15 are also clearly posts as they are blocky projections.  Meitl et al. does explicitly teach that components are adhered to some but not all posts nor does it teach that the rigid support is less flexible than the bulk layer.  However, numerous elements 14 comprising numerous posts are disclosed (see Figs. 1 and 15).  Omission of a component 20 from one or more of the posts on a respective element 14 would be within the ability of one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Meitl et al. to omit a component 20 from one of the elements 14 for the purpose of not transferring a component to a final substrate in that position.  Meitl et al. does not teach that the rigid support is less flexible than the bulk layer.  However, Bower et al. teaches provision of a rigid support 2208 atop which a bulk layer and posts 2206, 1202 is provided (see Fig. 22) wherein the rigid support is less flexible than the bulk layer (see Fig. 22, glass versus PDMS).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the rigid support of glass and the bulk layer of PDMS as taught by Bower et al. for the purpose having a stamp structure that is stable but can accommodate many types of substrates.
For claim 26:  The combination of Meitl et al. and Bower et al. teaches the structure of claim 1.  Providing the posts and components in or out of alignment is a matter of printing design choice.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Meitl et al. and Bower et al. to provide components out of alignment with the posts for the purpose of transferring components in the desired locations on the destination substrate.
For claim 27:  The combination of Meitl et al. and Bower et al. teaches the structure of claim 1, and Meitl et al. teaches that post step 140 (see Fig. 16), the stamp is not aligned with the source substrate.

Response to Arguments
Applicant's arguments filed on August 10, 2022 have been fully considered but they are not persuasive.   Applicant has amended the claim and argued that the claims are patentable over the previous rejection over Meitl et al.  Although the previous rejection as presented for claim 1 did not teach the amended limitation, the rigidity of the support and the bulk layer is addressed by the secondary reference Bower, providing a glass base and a PDMS bulk layer atop which posts are provided.  Applicant argues that since the intention of posts in the stamp of Meitl and Bower is to pick up and print components, it is inappropriate to expect that at least some posts would not be used during a stamping and transferring process.  Applicant appears to expect that a printing component which is provided needs to always be in use in the printing process, an analogous example would be that provided an array of ink jets, all of the ink jets need be continuously emitting ink in every printing process.  Where a stamp to transfer a plurality of components is provided, it is inherent that transfer of less than that plurality of components is contemplated.  Omission of the component contacting the post is not beyond the ability of one of ordinary skill in the art and omission of component parts is motivated where the component is unnecessarily, or superfluous, to form a desired pattern or to reduce on material cost.
Allowable Subject Matter
Claims 11-17, 23 and 24 are allowed.
Claims 11 and 23 have been amended to be independent claims and their subject matter was previously indicated allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853